Filed 2/26/21 P. v. Stetson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F078654
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF172679A)
                    v.

 JASON GILBERT STETSON,                                                                   OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Louis M. Vasquez, Lewis A. Martinez, and Amanda D. Cary, Deputy Attorneys General,
for Plaintiff and Respondent.
                                                        -ooOoo-


                       SEE CONCURRING AND DISSENTING OPINION
                                     INTRODUCTION
       Appellant and defendant Jason Gilbert Stetson was convicted of attempted second
degree robbery with one prior strike conviction and sentenced to nine years in prison. On
appeal, he contends there is insufficient evidence of force to support his attempted
robbery conviction; the court should have granted his motion to instruct the jury with
CALCRIM No. 3426 on voluntary intoxication; and pursuant to People v. Dueñas (2019)
30 Cal.App.5th 1157 (Dueñas), the court improperly ordered him to pay a restitution fine
and other fees without determining his ability to pay such amounts.
       We reject defendant’s substantial evidence and instructional error claims but, as
set forth in part III. of the Discussion, we agree with the People that the court imposed an
unauthorized sentence. Therefore, we remand the matter for resentencing, which renders
defendant’s Dueñas claim moot. We otherwise affirm the judgment.
                                           FACTS
       Around 10:20 p.m. on May 18, 2018, Y.L. was working at the front register at a
Fastrip gas station and convenience store in Bakersfield. K.M., her coworker, was also
standing behind the register, which was located at the door. Y.L’s husband, Z.L., was
working in the back section of the store. The store had security cameras, and the relevant
videos were played for the jury.
       The security video showed a car that parked in front of the store. A man later
identified as defendant got out of the car and entered the store. Y.L. had never seen
defendant before. Defendant walked by her register and did not make eye contact with
her, but he looked toward K.M. He went directly to the refrigerator in the back of the
store that contained beer.
       Defendant took two cases of beer from the refrigerator, held a case in each hand,
and walked to the door. Y.L. thought something was going to happen, and she stood by
the door and waited for him. As defendant approached the door, he kept walking and did
not stop at the register. He did not try or offer to pay for the beer.

                                              2.
       Y.L. testified that when defendant did not stop at the register, she tried to take
away one case of beer from defendant and called K.M. to help her. K.M. came out from
behind the counter, and tried to take the beer and stop defendant from leaving the store.
Defendant swung his right forearm at K.M.’s face and neck and started fighting with him.
Defendant and K.M. fell on the floor, and K.M. tried to punch defendant.
       Y.L. ran to the back of the store to get her husband. He had already heard
crashing sounds when his wife yelled that she needed help. Z.L. ran out and found
defendant fighting with K.M.; he tried to separate them. Z.L. told defendant to drop
whatever he had taken and leave the store. Defendant charged at Z.L. and started fighting
with both men. Z.L. testified he was “tossed around” by defendant.
       Z.L. told his wife to call 911. During the 911 call, Y.L. told the operator that
“they were trying to rob some beer and then everybody started getting into it,” and there
was a fight in the store.
       Y.L. testified that as she talked to the 911 operator, defendant kept fighting with
Z.L. and K.M. A Hispanic male entered the store and joined in the fight. He seemed to
help defendant and was fighting with Z.L., but he also appeared to pull defendant away.
Y.L. did not know who he was or why he got involved.
       Y.L. testified defendant seemed “really strong,” and he was hitting both Z.L. and
K.M. at the same time. Y.L. testified there were usually some people hanging around the
outside of the store who appeared to be homeless. As the fight continued in the store,
two or three of these men came inside, pulled the Hispanic man out of the fight, and
pinned him against the wall.
       Y.L. testified the video showed her husband holding defendant in what appeared
to be a chokehold, while K.M. looked like he was about to kick defendant. One of the
homeless men also appeared to kick defendant. Z.L. testified he never hit defendant, but
K.M. accidentally kicked him at one point.



                                              3.
       Z.L. testified that he told defendant to leave since he no longer had any
merchandise. Defendant walked toward the door, but took a bag of candy from a display
and tried to leave. Z.L. told defendant to drop the merchandise, but defendant kept
walking and held onto the candy. Z.L. grabbed the item away from defendant as he went
through the door. Defendant came back into the store, charged toward Z.L. and grabbed
him by the collar.
       Y.L. testified someone pulled defendant out of the store. Defendant got in the car
that had been parked in front of the store. The security video showed the car immediately
left the area. The Bakersfield Police Department arrived about 10 minutes after
defendant left the store.1
       Z.L. testified the store’s policy was for employees not to confront shoplifters, and
to ask them to drop the merchandise and leave. They gave defendant the chance to do so,
but his demeanor was “[n]egative,” and he never stopped fighting. Z.L. testified
defendant never said anything, and “he was given the options to leave peacefully many
times, but I can’t dictate why the choice was made on his behalf.” Y.L. also testified
defendant never stopped fighting, never said anything when he was fighting, and he never
apologized during the entire time he was in the store. Y.L. said he was “hitting
everybody … with violence,” and she was scared.
                             PROCEDURAL BACKGROUND
       On August 30, 2018, an information was filed that charged defendant with
count 1, attempted robbery of K.M. and Fastrip (Pen. Code, §§ 664, 212.5, subd. (c)),2
and count 2, robbery of Z.L.’s cell phone (§ 212.5, subd. (c)). It was further alleged




1      The prosecution did not call any officers to testify and did not introduce evidence about
how or when defendant was arrested in this case.
2      All further statutory citations are to the Penal Code unless otherwise indicated.


                                                4.
defendant had one prior strike conviction (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d))
and one prior serious felony conviction (§ 667, subd. (a)).
       On November 18, 2018, defendant’s jury trial began. Prior to the case going to the
jury, the court granted the People’s motion to dismiss count 2.
Closing arguments
       The prosecutor argued defendant was guilty of attempted robbery because he used
force against K.M. when he tried to leave the store with the stolen beer.
       Defense counsel conceded the video showed that defendant took the beer and tried
to walk out without paying, but he appeared “highly intoxicated” and “stumbling,” there
was no evidence that he planned to commit a robbery, and he did not use force or
violence. Instead, counsel asserted K.M. initiated the use of force or violence, was
“overly aggressive,” and used excessive force because he pulled a box cutter; it became
“an all-out drunken brawl” when the homeless men joined in; and defendant was trying to
defend himself from getting “pummeled.”
       In rebuttal, the prosecutor agreed that the offense started as an attempted petty
theft when defendant entered the store, took the beer without force, and headed to the
door. However, the offense became an attempted robbery when defendant punched K.M.
and used force as he tried to leave the store and deprive the clerk of the store’s property.
The prosecutor argued the video showed Z.L. and K.M. were not overly aggressive
because they just tried to take the beer away from defendant, but defendant fought with
them as he tried to hold onto the beer.
Verdict and sentence
       On November 26, 2018, defendant was convicted of attempted second degree
robbery. The court found the prior conviction allegations true.
       On January 3, 2019, the court denied defendant’s request to dismiss his prior strike
conviction and the prior serious felony enhancement. It imposed the second strike



                                             5.
“upper” term of four years, plus five years for the prior serious felony enhancement, for
an aggregate term of nine years.3
       The court imposed a restitution fine of $300 (§ 1202.4, subd. (b)), suspended the
parole revocation fine of $300 (§ 1202.45), and ordered victim restitution in an amount to
be determined.
       The court revoked probation in an unrelated case where defendant was convicted
of second degree robbery in 2017, and imposed a concurrent term of three years with
credit for time served. The court noted that fines and fees had already been imposed in
the 2017 case, ordered him to pay those unpaid balances plus the previously suspended
probation revocation fine of $300 (§ 1202.44), and suspended the parole revocation fine
of $300 (§1202.45).
       Based on the two convictions, the court imposed a total of $80 in court operations
assessment fees (§ 1465.8) and $60 in criminal conviction assessment fees (Gov. Code,
§ 70373).
                                        DISCUSSION
I.     Substantial Evidence of Attempted Robbery
       Defendant claims there is insufficient evidence of force to support his conviction
for attempted robbery. He contends that the store clerk initiated the use of force against
him, he only used force to defend himself, and his offense was actually an attempted
petty theft.
       A.      Substantial Evidence
       “The Due Process Clause of the Fourteenth Amendment denies States the power to
deprive the accused of liberty unless the prosecution proves beyond a reasonable doubt
every element of the charged offense[]” (Carella v. California (1989) 491 U.S. 263, 265,


3      As we will explain in part III. of the Discussion, the court apparently relied on the
sentencing triad for first degree robbery, and the matter must be remanded for resentencing.


                                               6.
citing In re Winship (1970) 397 U.S. 358, 364), and the verdict must be supported by
substantial evidence (People v. Zamudio (2008) 43 Cal.4th 327, 357). On appeal, the
relevant inquiry governing a challenge to the sufficiency of the evidence “‘is whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.’”
(People v. Nguyen (2015) 61 Cal.4th 1015, 1055.) “The record must disclose substantial
evidence to support the verdict—i.e., evidence that is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Zamudio, supra, at p. 357.)
       B.     Attempted Robbery
       Robbery is “the felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accomplished by means of
force or fear.” (§ 211; accord, People v. Gomez (2008) 43 Cal.4th 249, 254.) “‘An
attempt to commit a crime consists of two elements: a specific intent to commit the
crime and a direct but ineffectual act done toward its commission.’” (People v. Moses
(2020) 10 Cal.5th 893, 899.) “An attempted robbery requires a specific intent to commit
robbery and a direct, ineffectual act (beyond mere preparation) toward its commission.”
(People v. Medina (2007) 41 Cal.4th 685, 694.)
       Robbery is a species of aggravated larceny. (People v. Gomez, supra, 43 Cal.4th
at p. 254.) It is a continuing offense that begins from the time of the original taking and
lasts until the robber reaches a place of relative safety. (People v. Anderson (2011) 51
Cal.4th 989, 994.) Robbery “includes two phases: acquiring the property, and carrying it
away (in the parlance of legalese: caption and asportation). [Citations.] What sets
robbery apart from simple theft is the use of force or fear and taking from the victim’s
immediate presence. ‘Theft by larceny may be committed without force or the threat of
violence and may be completed without the victim ever being present.’ [Citation.] In the
prototypical case, a person commits robbery by assaulting a person and then stealing the

                                             7.
person’s property. The force or fear is used to acquire the property.” (People v. Robins
(2020) 44 Cal.App.5th 413, 418–419.)
       For purposes of robbery, “a taking is not over at the moment of caption; it
continues through asportation,” and “a robbery can be accomplished even if the property
was peacefully or duplicitously acquired, if force or fear was used to carry it away.”
(People v. Gomez, supra, 43 Cal.4th at p. 256.) Thus, “[i]n order to support a robbery
conviction, the taking, either the gaining possession or the carrying away, must be
accomplished by force or fear.” (Id. at p. 257, italics omitted.)
       C.     Analysis
       Defendant argues his conduct amounted to an attempted petty theft because he did
not use force or fear when he attempted to take the beer, and the store clerks had already
taken the beer from his hands when K.M. initiated the force, threw the first punch, and
assaulted him without cause. Defendant argues that since the beer was no longer in his
possession, he did not attempt to use force or fear to take the merchandise or regain
possession of it.
       There is substantial evidence to support defendant’s conviction for attempted
robbery. The type of robbery at issue here is an Estes robbery, which occurs “when [the]
defendant uses force or fear in resisting attempts to regain the property or in attempting to
remove the property from the owner’s immediate presence regardless of the means by
which [the] defendant originally acquired the property.” (People v. Estes (1983) 147
Cal.App.3d 23, 27–28 (Estes).) “What sets an Estes robbery apart from a standard
robbery is that the force or fear is used not in the acquisition of the property, but in the
escape.” (People v. Robins, supra, 44 Cal.App.5th at p. 419.) “The typical case starts
with a shoplifting and turns into a robbery when the thief is confronted by a [loss
prevention officer], and the thief assaults the [loss prevention officer] in an attempt to get
away.” (Ibid.) The defendant’s use of force to prevent a store employee from retaking
the property, and to facilitate his escape, is sufficient to establish the force required to

                                               8.
support a robbery conviction. (People v. Gomez, supra, 43 Cal.4th at pp. 258–259.)
There may be a “successful attempt” of an Estes robbery. (People v. Robins, supra, at
p. 420.)
       In this case, defendant entered the store, walked directly to the beer display in the
rear, took two cases of beer without using force, turned around, and walked to the front
door without pausing to pay for the beer at the cashier’s desk. Our review of the video
shows that defendant held a case of beer in each hand as he walked toward the door.
Y.L. and K.M. approached defendant from either side and tried to take the beer cases
from his hands. Defendant turned sideways so his back was to Y.L., held onto the beer,
and kept walking to the door. K.M. reached for defendant’s right hand that was holding
onto the beer. Defendant continued to walk as K.M. appeared to hold onto the beer case.
Defendant raised his right arm, swung his forearm into K.M.’s face and neck, and
dropped the beer cases from both hands. Defendant’s blow briefly pushed K.M. away
from him. Defendant fell and threw both arms at K.M., who threw a punch at defendant,
and a fight ensued.
       Defendant initiated the use of force as he tried to leave the store with the two cases
of beer. Thus, there is substantial evidence that he used force to prevent the store’s
employee from regaining control of the stolen property, supporting his conviction for
attempted robbery.
II.    The Court’s Denial of the Voluntary Intoxication Instruction
       Defendant next argues the court committed prejudicial error when it denied his
request to give a voluntary intoxication instruction as relevant to mitigate the specific
intent required for attempted robbery. Defendant asserts the instruction was supported by
substantial evidence based on the testimony of Y.L., who testified that he appeared
intoxicated.




                                             9.
       A.       Y.L.’s Testimony
       Defendant’s instructional request was based on Y.L.’s trial testimony and the
security videos. During cross-examination, defense counsel played the store’s security
videos and asked Y.L. to narrate the incident. Y.L. testified when defendant entered the
store, he was “kind of” running.

               “[DEFENSE COUNSEL]. It’s kind of a goofy looking run; is that
       fair to say?

                “A.    Yes.”

               “[DEFENSE COUNSEL]. … [D]id [defendant] appear unsteady
       that night?

                “A.    Yes, he did. [¶] … [¶]

                “Q.     … Is it fair to say [defendant] kind of zigzagged down that
       aisle?

                “A.    Yes.”
       Defense counsel asked Y.L. to look at defendant’s shoes as shown in the video.
Y.L. testified the laces on defendant’s left shoe were untied.
       Y.L. testified she had seen people at the store and in her personal life who were
intoxicated.

                “[DEFENSE COUNSEL]. Did [defendant] appear intoxicated that
       night?

                “A. Yes, he did.

                “Q. He didn’t appear very intoxicated?

             “A. I can’t really say really, but I know he was intoxicated. The
       way he looked, yes.

                “Q. Was he belligerent that night?

                “A. A little bit.”




                                                10.
       Y.L. testified defendant used the same kind of “goofy jog” when he left the store
and got into the car.
       On redirect examination, Y.L. testified she had never seen defendant before that
night and did not know how he usually walked or ran, or if his behavior was any different
than his normal gait. The prosecutor asked Y.L. why she thought defendant was drunk.
Y.L. testified defendant was not sober. He was able to walk into the store, but he did not
walk “correct” like a sober person would do. “Well, the way he was standing and his
eyes were like this. He was not okay.” She agreed that defendant walked directly to the
refrigerator, took the beer, and tried to walk out.
       B.       Defendant’s Instructional Request
       After the parties rested, the court reviewed the requested instructions and noted
defense counsel asked for the following version of CALCRIM No. 3426 on voluntary
intoxication.

               “You may consider evidence, if any, of the defendant's voluntary
       intoxication only in a limited way. You may consider that evidence only in
       deciding whether the defendant acted or failed to do an act with the specific
       intent required for the charged crime of attempted robbery, or the lesser
       included offense of attempted petty theft.

                “A person is voluntarily intoxicated if he or she becomes intoxicated
       by willingly using any intoxicating drug, drink, or other substance knowing
       that it could produce an intoxicating effect, or willingly assuming the risk
       of that effect.

               “In connection with the charge of attempted robbery, and/or the
       lesser offense of attempted petty theft, the People have the burden of
       proving beyond a reasonable doubt that the defendant acted or failed to act
       with the required specific intent. If the People have not met this burden,
       you must find the defendant not guilty of the charged offense and/or the
       lesser included offense.

              “You may not consider evidence of voluntary intoxication for any
       other purpose.”




                                             11.
       Defense counsel argued the instruction was relevant for the jury to decide whether
defendant was intoxicated and lacked the specific intent to commit attempted robbery or
the lesser included offense of attempted petty theft.
       The prosecutor objected to the instruction and argued that while Y.L. testified as a
lay witness to her opinion that defendant was belligerent, the only possible evidence of
intoxication was her description that he used a “goofy jog” and his shoelace was untied.
As such, there was insufficient evidence to support the instruction because “[n]o one
spoke with the defendant. There’s no evidence that he smelled of being under the
influence. No direct evidence that he stated he was under the influence .…”
       Defense counsel replied that Y.L. described how defendant zigzagged down the
aisle and why she believed he was intoxicated. Counsel argued there was an inference
that defendant was intoxicated on alcohol since he went straight to the beer case when he
entered the store.
       C.     The Court’s Initial Ruling
       The court initially advised the parties that it was likely to deny the request for the
voluntary intoxication instruction.

              “With regards to the evidence of voluntary intoxication, really the
       evidence on that subject that’s of potential weight boils down to [Y.L.’s]
       opinion, lay witness opinion that [defendant] appeared to be intoxicated.
       There is no evidence as to what the potential substance was that he was
       intoxicated on. There was no testimony indicating that he had or anyone
       smelled the odor of an alcoholic beverage on his breath or about his person.
       Those arguably—the walking around with his shoelace untied could be
       indicative of—to some extent, the person might be intoxicated, but I would
       venture to guess there are far more people walking around with their
       shoelaces untied who are not intoxicated on alcohol or on any other
       substance .…

              “I would also—by his walk is perhaps a little bit stronger in terms of
       supporting a corroborative evidence, but, again, the problem is there is no
       evidence as to what, if anything, he was intoxicated on or any—and there is
       no direct evidence that he was intoxicated.


                                             12.
               “Now, there doesn’t need to be direct evidence on this, as on any
       other issue of the circumstantial evidence is sufficient to support the giving
       of the instruction, and it’s sufficient and that’s the way that it is, but in this
       case, there’s just [Y.L.’s] opinion and it’s not an unsupported opinion. She
       did indicate that she has had experience dealing with customers who were
       intoxicated, but she also indicated that she had had no previous experience
       with or knowledge of [defendant] himself and so it’s not that strong a read
       on which to support the voluntary intoxication instruction since we have no
       idea of the substance we are talking about or really what the level of his
       intoxication, if any, is.”
       The court further found it would be complete speculation for the jury to find
defendant was intoxicated “because there is no evidence, at all, as to what, if any,
intoxicating substance he used or ingested or the circumstances under which he ingested
it.”
       The court stated it would review the matter further, but it was inclined to find “the
essentially unsupported opinion of one lay witness that a person they are not familiar with
appears to be intoxicated is not a sufficient basis for giving the instruction.”
       D.     The Court’s Denial of the Instruction
       When the court next convened, it denied defendant’s request for the voluntary
intoxication instruction. The court accepted the credibility of Y.L.’s testimony, but found
there was no evidence “as to the defendant’s level of intoxication, which I think is the
most significant of these issues, its voluntary nature for the substance on which he was
intoxicated.” Y.L.’s testimony did not rise to the level to show that defendant was so
intoxicated that a reasonable juror should draw the conclusion that he was unable to form
the required specific intent. “All [Y.L.] testified to was that he appeared to be
intoxicated, looked unsteady, and, quote, ‘zigzagged,’ end quote, down the aisle—that
was her word—appeared intoxicated and was belligerent.”
       The court acknowledged Y.L.’s testimony about defendant’s untied shoelace, but
found that fact was not significant. The court found the evidence was not substantial
enough for the jury to conclude defendant could not form the specific intent as a result of



                                              13.
some level of voluntary intoxication “since all we know at the scene he appeared to the
clerk to be intoxicated and was somewhat unsteady going down the aisle.”
       In the alternative, defense counsel asked the court to give the involuntary
intoxication instruction and argued it was relevant since the court was concerned about
the lack of evidence of how defendant became intoxicated.
       The court denied counsel’s request for the involuntary intoxication instruction
because there was insufficient evidence that he was intoxicated to the point where he
lacked the specific intent to commit the crime.

       “[T]here simply is no meaningful evidence as to the level of intoxication
       that [defendant] was under. As testified to on redirect by [Y.L.] that she
       had not met [defendant] previously, wasn’t familiar with him, so she lacks
       contact with him directly, but even with that, her opinion certainly is
       admissible and worthy of consideration that he was intoxicated, but that’s
       pretty much literally all she said. She described a couple physical
       symptoms which would, at least arguably, fairly reasonably in one case,
       perhaps less so in the other, but which arguably in both cases—and I’m
       referring to the untied shoe and the unsteady gait going down the aisle—
       those would, at least arguably, support the conclusion that he was
       intoxicated, but they don’t support any particular level of intoxication and
       particularly not a level of intoxication that is sufficient to persuade a
       reasonable juror that based on that, he lacked the specific intents necessary
       for the crime or the lesser included offense.”
       E.     Voluntary Intoxication
       “The mere fact that a defendant may have been drinking prior to the commission
of a crime does not establish intoxication or require the giving of a requested instruction
thereon.” (People v. Miller (1962) 57 Cal.2d 821, 830–831.) “Evidence of voluntary
intoxication is admissible solely on the issue of whether or not the defendant actually
formed a required specific intent .…” (§ 29.4, subd. (b).) “[E]vidence of voluntary
intoxication is relevant to the extent it bears upon the question whether the defendant
actually had the requisite specific mental state required for commission of the crimes at
issue.” (People v. Horton (1995) 11 Cal.4th 1068, 1119.)



                                            14.
        A trial court is required to give a requested jury instruction only if it is supported
by substantial evidence, i.e., evidence sufficient to deserve jury consideration. (People v.
Marshall (1997) 15 Cal.4th 1, 39.) “In deciding whether [the] defendant was entitled to
the instructions urged, we take the proffered evidence as true, ‘regardless of whether it
was of a character to inspire belief. [Citations.]’ [Citation.] ‘“Doubts as to the
sufficiency of the evidence to warrant instructions should be resolved in favor of the
accused.’ [Citations.]’ [Citation.] Even so, the test is not whether any evidence is
presented, no matter how weak. Instead, the jury must be instructed when there is
evidence that ‘deserve[s] consideration by the jury, i.e., “evidence from which a jury
composed of reasonable [people] could have concluded”’ that the specific facts
supporting the instruction existed.” (People v. Petznick (2003) 114 Cal.App.4th 663,
677.)
        “A defendant is entitled to such an instruction only when there is substantial
evidence of the defendant’s voluntary intoxication and the intoxication affected the
defendant’s ‘actual formation of specific intent.’” (People v. Williams (1997) 16 Cal.4th
635, 677; accord, People v. Verdugo (2010) 50 Cal.4th 263, 295.) In other words, even
upon a request, “an intoxication instruction is not required when the evidence shows that
a defendant ingested drugs or was drinking, unless the evidence also shows he became
intoxicated to the point he failed to form the requisite intent or attain the requisite mental
state.” (People v. Ivans (1992) 2 Cal.App.4th 1654, 1661.) We review the trial court’s
refusal to give a requested instruction de novo. (People v. Martin (2000) 78 Cal.App.4th
1107, 1111.)
        F.     Analysis
        None of the three witnesses in this case testified they smelled alcohol on
defendant’s breath or person. However, Y.L., as a lay witness, testified to her belief that
defendant was intoxicated based on her prior experience with other customers and people
who were intoxicated.

                                              15.
       Assuming, without deciding, that Y.L.’s testimony constituted some evidence that
defendant was intoxicated, there is an absence of any evidence that established, or from
which it could be reasonably inferred, that he lacked the specific mental state required for
attempted robbery due to his alleged intoxication, or linking his alleged intoxication to a
frame of mind that precluded him from forming the requisite specific intent. (People v.
Williams, supra, 16 Cal.4th at pp. 677–678.) Defendant entered the store with one
purpose: he went directly to the beer display, took two cases, and headed for the door
without attempting to pay for the merchandise. When Y.L. and K.M. moved to stop him,
he tried to hold onto both beer cases, threw a punch at K.M., and then kept fighting with
both K.M. and Z.L.
       The incident was not over, however, and defendant engaged in additional conduct
that showed his specific intent to commit a robbery. The fight subsided, and Z.L. told
defendant to leave since he did not have any merchandise. Defendant headed toward the
door, but grabbed a bag of candy from a display and tried to leave. Z.L. told defendant to
drop the candy. He failed to do so and again headed out the door. Z.L. grabbed the
candy away from defendant, who came back into the store, charged toward Z.L., and
grabbed him by the collar, resulting in another fight.
       Defendant’s behavior thus showed that even if there was evidence of intoxication,
his alleged intoxication did not have any effect on his ability to form the requisite specific
intent to steal based on his attempt to walk directly out of the store with the beer cases,
and then to again try to take another item of merchandise after the fight. (See, e.g.,
People v. Williams, supra, 16 Cal.5th at pp. 677–678.)
       Finally, even if the court should have given the voluntary intoxication instruction,
the error was not prejudicial under People v. Watson (1956) 46 Cal.2d 818, 836, for the
same reasons. Defendant was determined to take the two beer cases, used force to try and
get out of the store, and, when he lost control of the merchandise, tried to steal one more
item and again fought with the store clerk to escape with the stolen merchandise. It is not

                                             16.
reasonably probable that defendant would have obtained a more favorable result if the
court had given the voluntary intoxication instruction. (People v. Vasquez (2015) 239
Cal.App.4th 1512, 1520; People v. Mendoza (1998) 18 Cal.4th 1114, 1134–1135.)
III.   Sentencing Error
       The People have advised this court that the matter must be remanded because of a
sentencing error based on the following circumstances. (People v. Smith (2001) 24
Cal.4th 849, 852, quoting People v. Welch (1993) 5 Cal.4th 228, 235 [An unauthorized
sentence is “reviewable ‘regardless of whether an objection or argument was raised in the
trial and/or reviewing court.’”].)

       The sentencing triad for first degree robbery is three, four, or six years in prison.
(§ 213, subd. (a)(1)(B).) The triad for second degree robbery is two, three, or five years
in prison. (Id., subd. (a)(2).) The punishment for an attempt to commit any crime that is
punishable by imprisonment in state prison is “one-half the term of imprisonment
prescribed upon a conviction of the offense attempted.” (§§ 664, subd. (a), 213,
subd. (b).) If the defendant has one prior strike conviction, the punishment imposed
“shall be twice the term otherwise provided as punishment for the current felony
conviction.” (§ 667, subd. (e)(1).)
       Defendant was convicted of attempted second degree robbery, and the court found
he had one prior strike conviction and one prior serious felony enhancement. At the
sentencing hearing, the court denied defendant’s request to dismiss both the prior strike
conviction and the prior serious felony enhancement. The court found the “middle term”
was appropriate, but then imposed the second strike “upper term of four years,” plus a
consecutive term of five years for the prior serious felony enhancement, for an aggregate
term of nine years.
       As noted by the People, a four-year term is not authorized for attempted second
degree robbery, and the court appeared to erroneously rely on the triad for first degree
robbery. Therefore, the sentence imposed is unauthorized and this matter must be

                                             17.
remanded for resentencing. (People v. Scott (1994) 9 Cal.4th 331, 354–355; People v.
Turrin (2009) 176 Cal.App.4th 1200, 1205.)
                                    DISPOSITION
      The matter is remanded for resentencing. Following resentencing, the trial court
shall issue an amended abstract of judgment and forward a certified copy to the
appropriate authorities. The judgment is otherwise affirmed.




                                                                            MEEHAN, J.

I CONCUR:



DeSANTOS, J.




                                           18.
POOCHIGIAN, Acting P.J., Concurring and Dissenting.
       I concur with the majority opinion’s decision to remand the matter for
resentencing. However, I respectfully dissent from the majority opinion’s conclusion that
remand renders defendant’s contentions under People v. Dueñas (2019) 30 Cal.App.5th
1157 moot. While the matter is being remanded for the court to correct the attempted
robbery sentence, the court imposed the statutory minimum amounts of mandated
restitution fine and fees, and will be obliged to impose those same amounts again.
       At the sentencing hearing, the court imposed the statutory minimum restitution
fine of $300 (§ 1202.4, subd. (b)), suspended the parole revocation fine of $300
(§ 1202.45), and ordered victim restitution in an amount to be determined. It also
imposed the statutorily required amounts of $80 in court operations assessment fees
(§ 1465.8) and $60 in criminal conviction assessment fees (Gov. Code, § 70373).
       On appeal, defendant argues the court improperly imposed the restitution fine,
fees, and assessments without determining his ability to pay pursuant to Dueñas. As
explained in People v. Aviles (2019) 39 Cal.App.5th 1055 (Aviles), I believe Dueñas was
wrongly decided and an Eighth Amendment analysis is more appropriate to determine
whether restitution fines, fees, and assessments in a particular case are grossly
disproportionate and thus excessive. Under that standard, the fines and fees imposed in
this case are not grossly disproportionate to defendant's level of culpability and the harm
he inflicted, and thus not excessive under the Eighth Amendment. (Id. at pp. 1068–
1072.)1
       To the extent it is argued Dueñas applies to this case, the court imposed the
minimum restitution fine of $300, and defendant lacked the statutory authority to object


       1  The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and assessments;
and if so, which party bears the applicable burden of proof. (See People v. Kopp (2019) 38
Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)
to that order under the governing law at the time of his sentencing hearing. (Cf. People v.
Frandsen (2019) 33 Cal.App.5th 1126, 1153–1154.)
         Even if I agreed with Dueñas, I would reject defendant’s constitutional claims and
find any error arising from the court’s failure to make an ability to pay finding was
harmless beyond a reasonable doubt, since defendant has the ability to pay the fines and
fees imposed in this case. (Chapman v. California (1967) 386 U.S. 18, 24; Aviles, supra,
39 Cal.App.5th at pp. 1075–1077; People v. Jones (2019) 36 Cal.App.5th 1028, 1030–
1031.)
         “ ‘ “Ability to pay does not necessarily require existing employment or cash on
hand.” [Citation.] “[I]n determining whether a defendant has the ability to pay a
restitution fine, the court is not limited to considering a defendant’s present ability but
may consider a defendant’s ability to pay in the future.” [Citation.] This include[s] the
defendant’s ability to obtain prison wages and to earn money after his release from
custody. [Citation.]’ [Citations.]” (Aviles, supra, 39 Cal.App.5th at p. 1076.)
         It can be inferred from the record that defendant has the ability to pay the
aggregate amount of fines and fees from probable future wages, including prison wages.
(Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Ellis (2019) 31 Cal.App.5th 1090,
1094; People v. Douglas (1995) 39 Cal.App.4th 1385, 1397.) I believe People v.
Potts (2019) 6 Cal.5th 1012 (Potts) is persuasive on this particular point. The trial court
in Potts ordered a defendant convicted of capital murder to pay the statutory maximum
restitution fine of $10,000, partially based on the probation officer’s erroneous statement
that a condemned inmate would be assigned a job in prison. At the time of the hearing,
the applicable restitution statute permitted the court to consider the defendant’s inability
to pay, but the defendant did not object. (Id. at pp. 1055.) The defendant filed a
postjudgment motion for the court to reduce the fine because of the court’s mistake and
his inability to pay and argued his own source of income in prison was limited to small
financial gifts from family and friends. The court denied the motion and found that

                                               2
seizing even a small part of the defendant’s income was a minimal burden considering
the incredible loss he inflicted to the victim’s family. (Id. at pp. 1055–1056.)
        Potts held the trial court abused its discretion when it imposed the fee based on the
erroneous belief that a defendant sentenced to death would be permitted to work.
However, Potts held the error was harmless beyond a reasonable doubt based on the
court's findings when it denied the postjudgment motion to modify the fine. (Potts,
supra, 6 Cal.5th at pp. 1055, 1056.) Potts explained that the defendant's alleged inability
to pay because he lacked a prison job would be “blunted by the fact that he would retain
at least some of the money sent to him” by family and friends. (Id. at p. 1056.) The trial
court was “permitted to conclude that the monetary burden the restitution fine imposed
on defendant was outweighed by other considerations,” such as the seriousness and
gravity of the offense, and the circumstances of its commission. (Id. at pp. 1056–1057.)
        There is nothing in the record to show that defendant in this case would be unable
to satisfy the fines and fees imposed by the court while serving his term, even if he fails
to obtain a prison job. While it may take defendant some time to pay the amounts
imposed in this case, that circumstance does not support his inability to make payments
on these amounts from either prison wages or monetary gifts from family and friends
during his prison sentence. (See, e.g., Potts, supra, 6 Cal.5th at pp. 1055–1057; People v.
Lewis (2009) 46 Cal.4th 1255, 1321; People v. DeFrance (2008) 167 Cal.App.4th 486,
505.)
        I would remand for resentencing as explained in the majority opinion and
otherwise affirm.




                                                                POOCHIGIAN, Acting P.J.




                                              3